,;;,       J,.
       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Pagel ofl
                                                                                                                                                            17
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                            V.                                          (For Offenses Committed On or After November 1, 1987)



                        Pascual De Los Santos-Antonio                                   Case Number: 3:19-mj-21536

                                                                                        Mayra L Garcia
                                                                                        Defendant's Attorney


       REGISTRATION NO. 84530298
       THE DEFENDANT:
        12:1 pleaded guilty to count( s) 1 of Complaint
                                                  ---~-------------------------
        0 was found guilty to count(s)
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                    Nature of Offense                                                               Count Number(s)
       8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                     1

        D The defendant has been found not guilty on count(s)
                                                                                ------------------~

        D Count(s)                                                                       dismissed on the motion of the United States.
                          --------~--------~


                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                       gJ TIME SERVED                            D _ _ _ _ _ _ _ _ _ _ days

         12:1 Assessment: $10 WAIVED   12:1 Fine: WAIVED
         12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                                                           charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment ate fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Tuesday, April 9, 2019
                                                                                      Date of Imposition of Sentence

                           ~~--
                                                             APR 0 9 2019
       Received           -     (__                         ~ Dl~TRICT COURT
                       ~DU~S~M.,.-',.,~----11--~C~L RK, l),,;,, . "' . - CALIFORNIA
                                             SOUTHERN DISTRICT OF . DEPUTY
                                                 BY


        Clerk's Office Copy                                                                                                         3:19-mj-21536
